 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL M. BECKWITH
   CHI SOO KIM
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:16-CR-00145-WBS

12                                Plaintiff,            ORDER TO SET PSR BRIEFING SCHEDULE

13                         v.

14   STEPHEN J. DOUGAN,

15                               Defendant.

16

17                                             [PROPOSED] ORDER

18          On April 22, 2019, after conferring with the parties, the Court set this matter for judgment and

19 sentencing on July 29, 2019. ECF Dkt. No. 202.

20          Pursuant to Federal Rule of Criminal Procedure 32(e), (f) and (g), the government hereby

21 proposes that the Court adopt and order the following briefing schedule for the Presentence Report:

22          1. Draft PSR: 6/17/19 (6 weeks before sentencing)

23          2. Written Objections: 7/1/19 (4 weeks before sentencing)

24          3. Final PSR Filed: 7/8/19 (3 weeks before sentencing)

25          4. Motion for Correction: 7/15/19 (2 weeks before sentencing)

26          5. Reply: 7/22/19 (1 week before sentencing)

27 To date, the defendant has not objected to this briefing schedule.

28 ///

     [PROPOSED] ORDER TO SET PSR BRIEFING SCHEDULE                                                    1
30
 1 Dated: April 30, 2019                             MCGREGOR W. SCOTT
                                                     United States Attorney
 2

 3                                              By: /s/ Michael M. Beckwith
                                                    MICHAEL M. BECKWITH
 4                                                  CHI SOO KIM
                                                    Assistant United States Attorneys
 5

 6

 7

 8

 9

10

11

12                                              ORDER

13         The government’s proposed briefing schedule for the Presentence Report IS HEREBY

14 ORDERED.

15 Dated: May 2, 2019

16

17

18

19

20

21

22

23

24

25

26
27

28

     [PROPOSED] ORDER TO SET PSR BRIEFING SCHEDULE                                            2
30
